Appellant asks a rehearing on two grounds set out in his motion. It seems admitted in the motion that had there been a plea of not guilty in this case, the testimony complained of would have been material, but since there was a plea of guilty, it is urged that the admission of the testimony was hurtful. We have no rule in this State regarding the amount of admissible testimony which the State may introduce upon a plea of guilty. We know of no rule which would prevent the State putting in all testimony material and admissible as showing the guilt of the accused, if the State so desires. It is not customary for this to be done. We think the testimony complained of was admissible and that the State was guilty of no error in admitting same, for which a reversal should be granted.
The motion for rehearing is overruled.
Overruled. *Page 335